Citation Nr: 1010215	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-34 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected hepatitis C.

2.  Entitlement to service connection for hearing loss and 
middle ear cholesteatoma as secondary to service-connected 
hepatitis C.

3.  Entitlement to service connection for sinusitis as 
secondary to service-connected hepatitis C.

4.  Entitlement to service connection for allergic rhinitis 
as secondary to service-connected hepatitis C.

5.  Entitlement to service connection for degenerative joint 
disease (claimed as arthritis, muscle pain, and an abnormal 
bone scan) as secondary to service-connected hepatitis C.

6.  Entitlement to service connection for a genitourinary 
disorder as secondary to service-connected hepatitis C.


7.  Entitlement to service connection for a cardiac 
disability as secondary to service-connected hepatitis C.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 
1968.

These matters originally came to the Board of Veterans' 
Appeals (Board) from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO) in 
Waco, Texas.

In a June 2008 decision, the Board remanded the issues 
currently before the Board for additional development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review of 
the issues decided herein.  Stegall v. West, 11 Vet. App. 268 
(1998).  


The issues of entitlement to service connection for 
degenerative joint disease (claimed as arthritis, muscle 
pain, and an abnormal bone scan), as secondary to hepatitis 
C, and entitlement to TDIU are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not caused or aggravated by the service-
connected hepatitis C.

2.  Hearing loss and middle ear cholesteatoma were not caused 
or aggravated by the service-connected hepatitis C.

3.  Sinusitis was not caused or aggravated by the service-
connected hepatitis C.

4.  Allergic rhinitis was not caused or aggravated by the 
service-connected hepatitis C.

5.  A genitourinary disorder was not caused or aggravated by 
the service-connected hepatitis C.

6.  The Veteran does not have a chronic cardiac disability.


CONCLUSIONS OF LAW

1.  Secondary service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2009).

2.  Secondary service connection for hearing loss and middle 
ear cholesteatomas is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2009).

3.  Secondary service connection for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2009).

4.  Secondary service connection for allergic rhinitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2009).

5.  Secondary service connection for genitourinary disorder 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.310 (2009).

6.  Secondary service connection for cardiac disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in September 2005, March 2006, and 
July 2008 letters and a March 2007 statement of the case and 
the claim was readjudicated in a September 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

With respect to the issues decided herein, VA has obtained 
service treatment records, assisted the appellant in 
obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Secondary Service Connection Claims

The Veteran is service-connected for hepatitis C.  He 
contends that service connection for additional disabilities 
is warranted as secondary to the service connected 
disability.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the non-service-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310.  Effective October 
10, 2006, after the Veteran filed his claim, VA amended 38 
C.F.R. § 3.310 to implement the decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310 institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.  
To whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
Veteran review under both the old and new versions.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

In support of his claims, the Veteran has submitted medical 
treatise evidence regarding symptoms and findings that could 
be related to hepatitis C.  Regarding this evidence, the 
Board observes that generally, medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional.  However, the treatise information was 
unaccompanied in this case by a medical expert opinion which 
suggested it had any bearing on this Veteran's case.  The 
treatise evidence, standing alone, does not address the facts 
that are specific to the Veteran's case and does not 
establish a causal relationship between the claimed 
disabilities and his service connected hepatitis C, as the 
Veteran has alleged.  Accordingly, it is of negligible 
probative value.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999).

Hypertension

The service separation examination noted blood pressure as 
110/76.  A VA examination in November 1994 noted blood 
pressure reading of 132/86.  The first showing of 
hypertension in the record is in January 1995 when increased 
blood pressure was noted.  

A May 2008 VA examination report included a diagnosis of 
hypertension.  It was the examiner's opinion that the 
Veteran's hypertension was "less likely as not (less than 
50/50 probability) caused or aggravated by hepatitis C."  
There is no competent evidence of record contradicting the VA 
examiner's opinion.

The only evidence of record showing that the Veteran's 
hypertension is related to his service-connected hepatitis C 
are the Veteran's own statements.  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Veteran himself may believe that his 
current hypertension is due to his service- connected 
hepatitis C.  However, this question of etiology involves 
complex medical issues that he is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.


Hearing Loss and Middle Ear Cholesteatoma

A May 1995 rating decision from which the Veteran did not 
perfect an appeal denied service connection for hearing loss 
and middle ear cholesteatoma on a direct basis.  Subsequent 
to that rating decision, in May 2005, the Board granted 
service connection for hepatitis C.  Thus, the current claim 
for secondary service connection is a new claim, based on a 
theory of entitlement that was not available at the time of 
the May 1995 rating decision, and will be addressed on a de 
novo basis.  Cf., Roebuck v. Nicholson, 20 Vet. App. 307 
(2006); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

A September 1992 private hospital report noted that the 
Veteran had been referred from a hearing aid dealer for 
conductive loss in the left ear.  Left mixed hearing loss 
with cholesteatoma was diagnosed.  

In October 1993 he underwent a right total mastoidectomy with 
ossicular reconstruction for cholesteatoma of the right ear.  
Treatment records in 1995 and 1997 noted mixed hearing loss 
with progression.

VA examination in May 2006 showed results of audiometric 
assessment consistent with moderately severe mixed hearing 
loss (both conductive and sensorineural) in both ears with 
normal speech discrimination in the right ear and mildly 
depressed speech discrimination in the left ear.  The 
examiner stated that it was more likely than not that the 
Veteran's hearing loss developed after his military service 
as a result of either the medical condition requiring surgery 
or as a consequence of the surgery.

August 2008 VA audiometric testing showed bilateral mixed 
hearing loss.  The examiner stated that this was most likely 
due to acoustic trauma and ear disease.  The examiner noted 
no active ear disease and stated that, regarding the hearing 
loss, "[service connection] is possible but speculative."  

An August 2009 VA ears examination found moderate sloping to 
profound mixed hearing loss in both ears.  The examiner 
stated that no cholesteatoma was visualized on otoscopic 
inspection.  She stated that the Veteran's hearing 
loss/cholesteatoma was not caused by or a result of his 
hepatitis C.  She stated that hepatitis C was not known to 
cause hearing loss or cholesteatomas; she noted that 
hepatitis C affected the liver.  The examiner stated that 
cholesteatomas were most likely seen as a complication of 
chronic ear infection due to poor eustachian tube function in 
the middle ear.  "This is not due to hepatitis C."  

The medical opinions of record show that the Veteran's 
hearing loss is a result of his cholesteatomas and/or the 
surgery required to correct them, and that neither the 
hearing loss or the cholesteatomas are related to his 
hepatitis C.  

The only evidence of record showing that the Veteran's 
hearing loss and/or cholesteatomas is related to his service-
connected hepatitis C are the Veteran's own statements.  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin, 
supra; Espiritu, supra.  The Veteran himself may believe that 
his current ear disorders are due to his service- connected 
hepatitis C.  However, this question of etiology involves 
complex medical issues that he is not competent to address.  
Jandreau, supra. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Sinusitis

The first evidence in the record of chronic sinusitis is on a 
December 2000 treatment record.  

A May 2008 VA examination report included a diagnosis of 
chronic sinusitis.  It was the examiner's opinion that the 
Veteran's sinusitis was "less likely as not (less than 50/50 
probability) caused or aggravated by hepatitis C."  There is 
no competent evidence of record contradicting the VA 
examiner's opinion.

The only evidence of record showing that the Veteran's 
chronic sinusitis is related to his service-connected 
hepatitis C are the Veteran's own statements.  Neither the 
Board nor the Veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin, supra; 
Espiritu, supra.  The Veteran himself may believe that his 
chronic sinusitis is due to his service- connected hepatitis 
C.  However, this question of etiology involves complex 
medical issues that he is not competent to address.  
Jandreau, supra.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Allergic Rhinitis

The first evidence in the record of allergic rhinitis is on a 
December 2000 treatment record.  

A May 2008 VA examination report included a diagnosis of 
allergic rhinitis.  It was the examiner's opinion that the 
Veteran's allergic rhinitis was "less likely as not (less 
than 50/50 probability) caused or aggravated by hepatitis 
C."  There is no competent evidence of record contradicting 
the VA examiner's opinion.

The only evidence of record showing that the Veteran's 
allergic rhinitis is related to his service-connected 
hepatitis C are the Veteran's own statements.  Neither the 
Board nor the Veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin, supra; 
Espiritu, supra.  The Veteran himself may believe that his 
allergic rhinitis is due to his service- connected hepatitis 
C.  However, this question of etiology involves complex 
medical issues that he is not competent to address.  
Jandreau, supra.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Genitourinary Disorder

The record shows that the Veteran has suffered from numerous 
urinary tract infections.  The December 2007 rating decision 
that increased the rating of the Veteran's service-connected 
hepatitis C to 40 percent noted that that rating was based in 
part on the recurrent urinary tract infections.  As he is 
being compensated for that symptom, the Board will not 
consider urinary tract infections as part of the current 
claim for service connection for genitourinary disorder.

The Veteran was treated for urethritis during service in 
March 1967 and March 1968.  The separation examination noted 
normal genitourinary examination.

He was treated for left epididymitis and orchitis in March 
1978.  Mild prostate enlargement was noted in August 1995.  
The Veteran was treated for kidney stones in August 2001 and 
September 2004.  Benign prostatic hypertrophy was noted in 
August 2002.  

VA examination in May 2006 noted benign prostatic 
hypertrophy.

A May 2008 VA examination report noted normal examination of 
the urethra, prostate, testicles, and penis.  The only 
genitourinary diagnosis was history of urinary tract 
infection- recurring.  It was the examiner's opinion that any 
genitourinary condition of the Veteran was "less likely as 
not (less than 50/50 probability) caused or aggravated by 
hepatitis C."  There is no competent evidence of record 
contradicting the VA examiner's opinion.

The only evidence of record showing that the Veteran's 
claimed genitourinary condition is related to his service-
connected hepatitis C are the Veteran's own statements.  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin, 
supra; Espiritu, supra. The Veteran himself may believe that 
he has a genitourinary condition that is due to his service- 
connected hepatitis C.  However, this question of etiology 
involves complex medical issues that he is not competent to 
address.  Jandreau, supra. 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.

Cardiac Disability

The service treatment records did not show any cardiac 
pathology or abnormalities.  

Chest X-ray in November 1994 was interpreted as showing 
enlargement of the heart.  Echocardiogram in May 2006 showed 
normal sized left atrium, aortic route, and left ventricular 
chamber.  There was no evidence of any valvular heart 
disease, pericardial effusion, or thrombus.  Chest X-ray 
showed the cardiac shadow slightly prominent but within 
normal limits with respect to its size.  

On VA examination in August 2008, chest X-ray showed the 
heart was of normal size and shape.  The examiner found no 
evidence of heart disease. 

The record does not demonstrate that the Veteran currently 
has a cardiac disability.  While enlargement of the heart was 
noted in November 1994, the current findings show a normal 
heart size and shape.  Given that there is no other medical 
evidence of record documenting current cardiac disability, 
the record contains no evidence of current disability for VA 
compensation purposes.

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).


ORDER

Service connection for hypertension as secondary to service-
connected hepatitis C is denied.

Service connection for hearing loss and middle ear 
cholesteatoma as secondary to service-connected hepatitis C 
is denied.

Service connection for sinusitis as secondary to service-
connected hepatitis C is denied.

Service connection for allergic rhinitis as secondary to 
service-connected hepatitis C is denied.

Service connection for a genitourinary disorder as secondary 
to service-connected hepatitis C is denied.

Service connection for a cardiac disability as secondary to 
service-connected hepatitis C is denied.


REMAND

The Veteran is seeking service connection for degenerative 
joint disease, claimed as arthritis, muscle pains, and 
abnormal bone scan, which he claims is secondary to his 
service connected hepatitis C.

The record contains various diagnoses of degenerative joint 
disease and arthritis, including in February 1995 and March 
2003.  

On VA examination in May 2008, the examiner stated that the 
Veteran's "multijoint pains (degenerative joint disease) are 
at least as likely as not (50% or greater probability) caused 
or aggravated by his hepatitis C."

The RO requested an addendum to the report that would include 
a "diagnosis for the shoulders and hips" and cited a lack 
of X-ray evidence of degenerative joint disease.  

In January 2009, the examiner noted "diagnosis:  subacromial 
bursitis bilateral shoulders; no evidence to support 
diagnosis of degenerative joint disease in shoulders; 
trochanteric bursitis bilateral hips; no evidence to support 
degenerative joint disease in hips."  The RO then denied 
service connection based on a lack of objective evidence of 
degenerative joint disease.  

The Board notes that the issue on appeal is broader than 
service connection for degenerative joint disease, and that 
the VA examination report, when read in conjunction with its 
addendum leaves open the question of whether the Veteran has 
a current disability of the joints or involving muscle pain 
that could be related to his service connected hepatitis C.  
Accordingly, an additional examination with opinion is 
necessary.

Because a secondary service connection claim is being 
remanded, and because adjudication of that claim may impact 
adjudication of the veteran's TDIU claim, the Board concludes 
that these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the Veteran's TDIU claim also must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
disability manifested by degenerative 
joint disease, muscle pain, or abnormal 
bone scan.  The claims folder must be made 
available to the examiner for review.  
Based on the examination findings and 
review of the record, the examiner should 
offer opinions as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed disability manifested by 
degenerative joint disease, muscle pain, 
or abnormal bone scan, was caused or 
aggravated (permanently worsened) by the 
Veteran's service-connected hepatitis C.  
A complete rationale should be provided 
for the opinion.  

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the physician should indicate, to the 
extent possible, the approximate level of 
severity of an currently diagnosed 
disability manifested by degenerative 
joint disease, muscle pain, or abnormal 
bone scan (i.e., a baseline) before the 
onset of the aggravation.

2.  After completion of the foregoing, 
readjudicate the claim of service 
connection for disability manifested by 
degenerative joint disease, muscle pain, 
or abnormal bone scan as secondary to 
service-connected hepatitis C.  Then, the 
RO should readjudicate the Veteran's TDIU 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


